 Case 4:20-cv-01253-O-BP Document 17 Filed 03/26/21           Page 1 of 1 PageID 64



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

LISA J. TADLOCK,                           §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §     Civil Action No. 4:20-cv-01253-O-BP
                                           §
LYDIA FIERO WILLINGHAM, et al.,            §
                                           §
Defendants.                                §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      In response to Plaintiff’s March 19, 2021 Motion for Cancelling the Scheduling

Order, or Motion for Expansion of Time, ECF No. 14, the United States Magistrate Judge

made Findings, Conclusions, and a Recommendation in this case. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none, the

Court accepts the Findings and Conclusions of the Magistrate Judge.

      Accordingly, it is ORDERED that Plaintiff’s Motion for Cancelling the Scheduling

Order, or Motion for Expansion of Time (ECF No. 14) is GRANTED in part, and the

claims against Defendants Patrick Banis and Margarita Pazos, also known as Marguerita

Pazo, are DISMISSED without prejudice.

      SO ORDERED this 26th day of March 2021.


                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE
